Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 1 of 25 PageID 2097




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  GOSSAMER WING, LLC, AS TRUSTEE,

                       Plaintiff,
                                                   CASE NO. 8:21-CV-00624-WFJ-
  v.                                                          AEP

  THE BANK OF NEW YORK MELLON fka                    (formerly Palm Beach County
  THE BANK OF NEW YORK, as Trustee for                 Case No. 2020-CA-011308)
  the Certificateholders of CWABS, Inc., Asset-
  Backed Certificates, Series 2007-2,

                   Defendant.
  ______________________________________/

       DEFENDANT’S MOTION FOR SANCTIONS AND ATTORNEY’S FEES

          Defendant, by and through its undersigned counsel, hereby moves, pursuant to

 Fed. R. Civ. P. 54, Local Rule 7.01, 28 U.S.C. § 1927 and the Court’s inherent power

 to impose sanctions against Plaintiff’s attorney Lee Segal a/k/a Lior Segal (“Segal”),

 and Segal & Schuh Law Group, P.L., and states:

 I.       INTRODUCTION

          This Motion details an egregious scam, committed by a Florida attorney, Lee

 Segal, to obtain a portfolio of high-value default judgments against large banking

 institutions, by failing to serve them with process, and by engaging in many other

 improper tactics. This case is one of approximately eighty identical lawsuits filed in

 late-2020 against Deutsche Bank National Trust Company (“DBNTC”) and The Bank

 of New York Mellon (“BNYM”). See Ex. 2. As discussed below, Segal’s scam actually

 began in late-2019 and early-2020, when Segal filed over a dozen “Test Cases” against
                                            1
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 2 of 25 PageID 2098




 many large financial institutions engaged in foreclosures to identify the victims of this

 scam. Infra, § III.A; Ex. 1. Ultimately, Segal improperly obtained default judgments in

 these cases totaling more than thirty million dollars—in just a few months, without

 engaging in any substantive litigation, on frivolous claims. See infra, Ex. 2.

          This Motion is supported by publicly-available court filings, as detailed in

 Defendant’s accompanying Request for Judicial Notice and Notice of Intent to Use

 Summary, which attaches two charts: (1) the chart of Segal’s Test Cases; and (2) the

 chart of cases filed in late-2020 against DBNTC and BNYM throughout Florida.

 These two charts are cited as Exhibits 1 and 2, respectively. The Court should consider

 the entirety of Segal’s conduct in determining the appropriateness of sanctions. See

 Chambers v. NASCO, Inc., 501 U.S. 32, 40, 57 (1991); Danubis Grp., LLC v. Landmark

 Am. Ins. Co., 685 Fed. Appx. 792, 803 (11th Cir. 2017); In re Prudential Ins. Co. Am.

 Sales Prac. Litig. Agent Actions, 278 F.3d 175, 189 (3d Cir. 2002).

          This Motion seeks reimbursement of Defendant’s attorney’s fees and costs

 incurred in defending this lawsuit—by Segal personally. The sanctionable conduct in

 these cases, including making material misrepresentations to courts, was committed

 by Segal personally, and not the plaintiffs. Therefore, attorney’s fees and costs should

 be imposed against Segal personally, as well as his law firm, Segal & Schuh Law

 Group, P.L. See Roadway Exp., Inc. v. Piper, 447 U.S. 752, 766 (1980). As requested

 below, Segal should also be required to disclose the remaining undiscovered cases filed

 against DBNTC and BNYM, which he has failed and refused to do. Infra, § IV.



                                             2
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 3 of 25 PageID 2099




          As the case law illustrates, the fraud that Segal has been perpetrating through

 the court system far surpasses the threshold for imposing sanctions. In fact, each of

 Segal’s improper tactics has been found to be an independently sufficient basis to

 impose sanctions. Taken cumulatively, the breadth of his scheme and its many

 improper features undoubtedly warrant sanctions. And it is only appropriate to view

 Segal’s conduct in its entirety, especially given that each improper action was only one

 aspect of his overall scheme. For example, it was not enough for Segal to not serve

 defendants with process, or to not mail court filings to defendants despite claiming in

 certificates of service that he had, or to misrepresent to the courts that defendants had

 been personally served and failed to respond, while failing to disclose that defendants

 had received no notice of these cases, or to file these cases in random counties across

 the entire state based on false allegations. Instead, he needed to do all of those things,

 and more, to “successfully” perpetrate his scam. And his remaining misconduct—such

 as filing frivolous complaints, and voluntarily dismissing cases in which the defendant

 discovered the lawsuit before default could be entered and then secretly re-filing the

 case in a new distant venue without any notice—is clearly sanctionable, i.e., it was

 done in bad faith, vexatiously, or for oppressive reasons.

          Viewed in its entirety, Segal’s conduct reveals the true nature of his scam—to

 obtain and record massive default judgments against foreclosure plaintiffs, at any cost.

 Defendant is seeking reimbursement for the unnecessary and avoidable attorney’s fees

 and costs that it has had to incur to address this misconduct, defend against this scam,

 and to uncover and vacate millions of dollars in void judgments.
                                             3
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 4 of 25 PageID 2100




 II.      LEGAL STANDARD

          A.     The Courts’ Inherent Power to Impose Sanctions

          Courts have the inherent power to police litigants and counsel appearing before

 them. Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991). A court’s inherent power is

 “governed not by rule or statute but by the control necessarily vested in courts to

 manage their own affairs so as to achieve the orderly and expeditious disposition of

 cases.” Id. at 43. This power “must be exercised with restraint and discretion,” and

 used “to fashion an appropriate sanction for conduct which abuses the judicial

 process.” Id. at 44-45. A court may exercise this power “to sanction a party who has

 acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id. at 45-46.

          “The key to unlocking that inherent power is a finding of bad faith.” Barnes v.

 Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998). “Once unlocked, the power carries with

 it the authority to assess attorney’s fees as a sanction for bad faith conduct.” Sciarretta

 v. Lincoln Nat. Life Ins. Co., 778 F.3d 1205, 1212 (11th Cir. 2015). “As a starting point,

 the inherent-powers standard is a subjective bad-faith standard.” Purchasing Power, LLC

 v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). Additionally, it is well-

 established that federal courts’ inherent power to impose sanctions can be invoked

 even if procedural rules exist which sanction the same conduct. Thomas v. Tenneco

 Packaging Co., Inc., 293 F.3d 1306, 1320 (11th Cir. 2002). When invoking its inherent

 power to impose sanctions, “[the Court] must make specific findings as to the

 individual’s conduct that warranted sanctions. The court’s inquiry should focus


                                             4
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 5 of 25 PageID 2101




 primarily on the individual’s conduct and motive, rather than the validity of the case.”

 Wachovia Bank v. Tien, 406 Fed. Appx. 378, 383 (11th Circ. 2010).

          B.     28 U.S.C. § 1927

          Separately, 28 U.S.C. § 1927 provides:

                 Any attorney or other person admitted to conduct cases in
                 any court of the United States or any Territory thereof who
                 so multiplies the proceedings in any case unreasonably and
                 vexatiously may be required by the court to satisfy
                 personally the excess costs, expenses, and attorneys’ fees
                 reasonably incurred because of such conduct.

 III.     SEGAL’S CONDUCT WARRANTS SANCTIONS.

          A.     Segal filed a series of “Test Cases” to identify the victims of his scam.

          From December 2019 to July 2020, Segal filed at least seventeen lawsuits, based

 on prior foreclosure cases, against nine different financial institutions: (1) DBNTC; (2)

 BNYM; (3) HSBC Bank USA, N.A.; (4) JPMorgan Chase Bank, N.A.; (5) Bank of

 America, N.A.; (6) Citibank, N.A.; (7) U.S. Bank, N.A.; (8) Stearns Bank, N.A.; and

 (9) Synovus Bank. See Ex. 1. The chart of Test Cases shows two important facts: (1)

 Segal was able to obtain default judgments against DBNTC and BNYM based on

 “service” upon CT Corporation Systems (CT Corp); and (2) the other seven

 defendants appeared before default judgments were entered. Id.

          For example, on July 30, 2020, Segal filed three separate lawsuits in the same

 county on the same day on behalf of the same plaintiff (Jimmy Aviram) against three

 separate defendants: BNYM; Stearns Banks; and Synovus Bank. Ex. 1, Rows 15-17. In

 the cases against Stearns Bank and Synovus Bank, the defendant appeared before

                                              5
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 6 of 25 PageID 2102




 default could be entered, and in response, Segal voluntarily dismissed both cases on

 the same day. Ex. 1, Rows 15-16. Two days later, Segal obtained a default judgment

 against BNYM. Ex. 1, Row 17. Thus, Segal only intended to litigate those cases in

 which a default judgment could be obtained. See Ex. 1. In fact, the vast majority of the

 Test Cases against the other defendants were voluntarily dismissed by Segal, or

 dismissed by the court at the outset. See Ex. 1, Rows 3, 4, 6, 8, 15, 16. Obviously none

 of these cases resulted in a judgment on the merits, or even survived the pleading stage.

          Since mid-2020, Segal (1) has filed around eighty identical cases against DBNTC

 and BNYM, 1 and (2) has not filed a single case against any of the seven other

 defendants. Ex. 2. Thus, through these cases, Segal identified which defendants might

 not respond to lawsuits, and then ramped up production against those particular ones. 2


 1
   As Exhibit 2 details, approximately the first seventy cases were filed by Segal, and the rest were filed
 in the names of other attorneys—which avoided Segal’s name appearing on any docket alerts, which
 is how most of these cases have been discovered—based on identical filings, usually for the same
 clients, while Segal stayed involved in many of those cases. See Ex. 2, Row 40 (filed by Carla Turner-
 Hahn and summons required service on Segal; Segal took over case immediately after filing); Row 65
 (filed by Megan Lazenby and summons required service on Segal); Row 38 (filed by Turner-Hahn and
 summons required service on Segal); Rows 43, 70 (Lazenby re-filed identical complaint previously
 filed by Segal); M.D. Fla. Case No. 2:21-cv-00080-SPC-NPM, Doc. 24 (Segal never formally
 appeared, but signed the response letter to CT Corp, according to his client, Mark Stopa’s affidavit).
 2
   It also appears that Segal has created post-hoc justifications for serving CT Corp. As this Court is
 aware, in cases against DBNTC, Segal justifies serving CT Corp because, after the office building at
 60 Wall Street in New York City closed in March 2020 due to the pandemic, security desk personnel
 at the building started giving instructions to serve “Deutsche Bank” through CT Corp. See Doc. 5. But
 in his Test Cases, this justification did not even exist yet, because Segal was serving CT Corp directly
 prior to the pandemic, without any explanation, and then obtaining default judgments based on that
 defective service, and despite receiving the rejection of service from CT Corp. See M.D. Fla. Case No.
 8:21-cv-00626-SPF, Doc. 22-3. Likewise, in cases against BNYM, Segal has justified his service on
 CT Corp largely on the ground that BNYM maintained the same EIN as The Bank of New York,
 which did appoint CT Corp as its registered agent. See, e.g., Doc. 21. But his detailed briefing on the
 service issues in these cases, throughout 2021 and 2020—appears to reflect that Segal first discovered
 the EIN argument around January 2021—i.e., after he had already served CT Corp in these cases.


                                                     6
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 7 of 25 PageID 2103




          B.     Segal knowingly failed to serve DBNTC and BNYM with process and
                 represented the opposite to the courts.

          Once Segal discovered an avenue for obtaining default judgments—by suing

 DBNTC and BNYM and “serving” them with process via delivery of all summonses

 and complaints solely to CT Corp—he quickly began filing several lawsuits each week

 against them in random counties throughout Florida. Ex. 2. His identical filings in

 these cases, and the timing of them, make clear that they are designed solely to obtain

 default judgments. For example, he immediately sought clerk’s defaults at the earliest

 opportunity, and he generally filed his motions for summary judgment after default

 before the clerk’s defaults were even entered, with accompanying “affidavits” that were

 already executed. Ex. 2. Then he promptly submitted proposed judgments containing

 false findings, including that “Defendant failed to respond to the Complaint after

 personal service, resulting in a clerk’s default,” and that “Despite notice of this hearing,

 Defendant did not attend, nor did it counter the evidence submitted by Plaintiff.”

          This Court and others have already made clear in numerous decisions that

 service was fatally defective in these cases, against BNYM 3 and DBNTC. 4 In fact, this



 3
  See Case No. 5:21cv54-TKW-MJF, Doc. 25 (N.D. Fla. Mar. 29, 2021); Case No. 8:21-cv-469-WFJ-
 TGW, Doc. 37 (M.D. Fla. Apr. 13, 2021); Case No. 3:21cv251-MCR-EMT, Doc. 44 (N.D. Fla. Apr.
 9, 2021); Case No. 8:21-cv-726-SDM-AAS, Doc. 36 (M.D. Fla. Apr. 19, 2021).
 4
  See Case No. 2:21-cv-00042-SPC-NPM, Doc. 31 (M.D. Fla. Mar. 1, 2021); Case No. 2:21-cv-00009-
 SPC-NPM, Doc. 30 (M.D. Fla. Mar. 1, 2021), Case No. 2:21-cv-00040-SPC-NPM, Doc. 26 (M.D.
 Fla. Mar. 1, 2021); Case No. 2:21-cv-00039-SPC-NPM, Doc. 24 (M.D. Fla. Mar. 1, 2021); Case No.
 2:21-cv-00038-SPC-NPM, Doc. 29 (M.D. Fla. Mar. 1, 2021); Case No. 2:21-cv-00037-SPC-NPM,
 Doc. 30 (M.D. Fla. Mar. 1, 2021); Case No. 8:21-cv-00039-WFJ-TGW, Docs. 13, 15 (M.D. Fla. Jan.
 22, 2021); Case No. 8:21-cv-338-T-23CPT, Doc. 21 (M.D. Fla. Mar. 12, 2021); Case No. 8:21-cv-349,
 Doc. 26 (M.D. Fla. Mar. 30, 2021); Case No. 8:21-cv-00630-WFJ-JSS, Doc. 31 (M.D. Fla. Mar. 31,
 2021); Case No. 4:21-cv-53-AW-MAF, Doc. 27 (N.D. Fla. Mar. 12, 2021); Case No. 5:21cv14-TKW-
                                                7
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 8 of 25 PageID 2104




 Court has expressly “WARNED” Segal that he is at risk of sanctions for “asserting

 the same repeatedly unsuccessful and repeatedly unwarranted argument” in cases

 “featuring an identical (and improper) attempt to serve the defendant,” in cases against

 both DBNTC and BNYM. Case No. 8-21-cv-00338, Doc. 21 (M.D. Fla. Mar. 12,

 2021); Case No. 8:21-cv-726-SDM-AAS, Doc. 36 (M.D. Fla. Apr. 19, 2021).

          Thus, the Court is already familiar with the service issues, including the fact that

 CT Corp exists for the limited purpose of receiving and forwarding service of process

 to its customers, which do not include DBNTC or BNYM. Segal was acutely aware of this

 fact, including from his Test Cases in early-2020. Ex. 1. Indeed, as this Court’s

 decisions explain, it is well-documented that, in each of these cases, Segal promptly

 received a letter from CT Corp addressed to him personally that explained that CT

 Corp is not the registered agent for defendant, and that CT Corp was unable to forward

 service to the defendant. See also Doc. 33. In response to being personally notified of

 these critical facts, Segal never disclosed any of this information to the courts, and he

 never attempted any other service method whatsoever. Ex. 2. The reason, of course, is

 that doing either of those things would have defeated his entire scam. But such tactics

 are clearly improper, as this Court and others have recognized: “[Segal] owe[d] a

 heightened duty of candor to the clerk and court before seeking a default for ‘failure to respond

 after personal service.’ No doubt the state judge would have wanted to know that this ‘personal




 MJF, Doc. 16 (N.D. Fla. Feb. 18, 2021); Case No. 8:20-cv-3090-VMC-AEP, Doc. 32 (M.D. Fla. Feb.
 22, 2021); Case No. 8:21-cv-00276-AAS, Doc. 30 (M.D. Fla. Apr. 21, 2021).


                                                8
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 9 of 25 PageID 2105




 service’ was denied and disclaimed by the alleged agent served and no one had informed the actual

 defendant. Had Mr. Segal filed his letter from CT Corporation with the clerk, no clerk’s default

 would have been issued. None of this was explained to the judge or the clerk.” Case No. 8:21-

 cv-469-WFJ-TGW, Doc. 37, at 4-7 (N.D. Fla. Apr. 13, 2021) (emphasis added) (“At

 no time did [Segal] inform anyone (not the judge, the clerk, nor opposing counsel in

 the underlying, related foreclosure) that he was seeking full relief while the registered

 agent for a predecessor company denied service and declined to forward the papers to

 Defendant”; “This sharp practice is rendered more acute when the claimed registered

 agent expressly and promptly denies the agency and refuses to forward the papers”).

          And other courts have joined this Court in recognizing Segal’s improper

 motives and tactics behind his service scheme: “Indeed, it appears that the location of the

 filing and the manner of service in this case were intended to ensure that [BNYM] would not

 get notice of this case, and in that regard, the actions of Plaintiff’s counsel in this case have the

 same ‘stink of fraud-upon-the-court’ (or at least unprofessional gamesmanship) as his actions

 in Kenny v. Deutsche Bank Nat. Trust Co., 2021 WL 778877, at *4 (M.D. Fla. Mar. 1,

 2021).” Case No. 5:21-cv-00054, Doc. 25 (N.D. Fla. Mar. 29, 2021) (emphases added).

          Of course, courts do not condone attorneys making material misrepresentations

 and omissions to courts to gain a tactical advantage, especially in ex parte proceedings.

 Rather, these unprofessional practices, which this Court has already observed, are

 patently sanctionable, on their own. See Fink v. Gomez, 239 F.3d 989, 991 (9th Cir.

 2011); U.S. Bank Nat. Ass’n, N.D. v. Sullivan-Moore, 406 F.3d 465 (7th Cir. 2005); Barnes



                                                  9
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 10 of 25 PageID 2106




 v. Dalton, 158 F.3d 1212, 1213–14 (11th Cir. 1998); see also R. Regulating Fla. Bar:

 Rule 4-3.3(a)(1); R. Regulating Fla. Bar: Rule 4-3.3(c); R. Regulating Fla. Bar 4-8.4(c).

          C.     Segal intentionally filed these cases throughout the entire state to gain
                 an improper tactical advantage, based on complaints containing false
                 allegations that the cause of action accrued in each county.

          The vast majority of these cases—approximately 70 of the 80 cases, including

 this case—were filed in counties that have no connection to the cause of action that

 form the basis for these complaints. Ex. 2, Rows 13-46, 48-77, 79. To be clear, these

 complaints are based on litigating a foreclosure action and recording an assignment of

 mortgage in a different county—i.e., the county in which the property is located. Yet, in

 each case, including this one, Segal signed complaints containing the false statement

 that “the cause of action accrued here.” Doc. 1-1, ¶ 2 (emphasis added). And, as discussed

 below, in some of the few cases that were originally filed in the proper county, Segal

 later re-filed those same complaints in a different improper county, thus necessitating

 that he make contrary assertions of fact to two completely different courts. Infra, § III.D.

          The obvious effect of Segal dispersing eighty lawsuits throughout nearly every

 county in the state—and not filing them in the proper counties—was to ensure that the

 different judges reviewing these cases would not perceive any patterns, and to make it

 far more difficult for defendants to discover them. In other words, these cases were not

 filed in the wrong county so that it would be more convenient for Segal to litigate, and

 less convenient for the defendants—which itself would be improper—but instead, for the




                                             10
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 11 of 25 PageID 2107




 far more egregious reason that scattering them throughout the state would make it

 much more likely that Segal would be able to improperly obtain default judgments.

          It has been readily apparent throughout this litigation that the chosen counties

 are improper. See, e.g., Charlotte County Case No. 20000747CA (sua sponte order

 denying motion for summary judgment because, among other reasons, “[t]he

 allegations of the Complaint fail to allege any facts that would make Charlotte County

 a proper venue for this case.”); Hardee County Case No. 25-2020-CA-000310 (same);

 Putnam County Case No. 20-CA-276 (Order denying motion summary judgment after

 default, stating: “When [Segal] was asked why this suit was brought in Putnam

 County, his answer was that Plaintiff and his former counsel had an agreement to bring

 suit in Putnam County, which is not sufficient to establish venue in this county.”);

 Case No. 8:21-cv-000752-MSS-CPT, Doc. 25 (N.D. Fla. Mar. 29, 2021) (quashing

 service, vacating default, and transferring case to Middle District because “the case

 arose out of a foreclosure in Hillsborough County and the parties and their dispute

 have no connection to [the Northern District]”).

          On this basis alone, sanctions against Segal are appropriate. In Methode

 Electronics, Inc. v. Adam Technologies, Inc., 371 F.3d 923 (7th Cir. 2004), the court

 affirmed sanctions and attorney’s fees under the district court’s inherent power because

 the district court found “not only that [plaintiff’s] venue allegations were false, but that

 [plaintiff’s] conduct in advancing them was intentionally deceptive.” Id. at 928. In that

 case, the court awarded monetary sanctions against the plaintiff’s attorney who signed



                                             11
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 12 of 25 PageID 2108




 the complaint based on that one instance of making false allegations as to venue, for

 the purpose of trying to gain some tactical advantage in the litigation. Id.

          Segal’s conduct far exceeds the conduct in Methode or in any other known case.

 Segal filed identical lawsuits in nearly every county in Florida, without any connection

 to the venues chosen, based on false allegations, so that his complaints and default

 judgments would remain undetected. Clearly that is improper and sanctionable.

          D.     Segal vexatiously and unreasonably multiplied the proceedings by
                 voluntarily dismissing cases after defendants appeared before default
                 was entered, and then re-filing the complaints in other venues,
                 without any notice to defendants or their counsel of record.

          Perhaps the most egregious conduct committed by Segal—and the clearest

 indication that these cases are designed solely to obtain secret default judgments, at any

 cost—is what Segal did in the numerous cases where he was not able to obtain a quick

 default judgment. Remarkably, in these situations, Segal simply dismissed the case,

 and then surreptitiously re-filed it in a different county, without any notice to the

 defendant or its counsel of record. See, e.g., Ex. 2, Rows 3, 5, 6, 10, 13, 14, 19, 34, 35,

 52, 53, 58, 73, 74. In fact, well over a dozen of these cases were re-filed in different

 counties based on identical complaints, meaning that thirty of the total lawsuits filed

 against DBNTC and BNYM involve complaints that have been re-filed in different

 counties. Ex. 2, Rows 1-6, 9, 10, 12-14, 16, 17, 19, 24, 25, 28, 30, 34, 35, 43, 51-54, 58,

 70, 73-75. Obviously the sole purpose in dismissing and re-filing these cases, without

 providing any notice to the defendant or its counsel of record, was to obtain an

 improper tactical advantage—i.e., a default judgment based on the same claim.

                                             12
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 13 of 25 PageID 2109




          For example, on August 13, 2020, Segal filed a complaint against DBNTC in

 Lee County based on a pending Hillsborough County foreclosure action. Ex. 2, Row

 14. Defendant’s undersigned counsel promptly appeared in that case and filed a

 motion to dismiss. While the parties were discussing the issue of venue pursuant to

 court order, Segal voluntarily dismissed the Lee County case. Sixteen days before

 dismissing the case, and while the parties were discussing that any re-filed case should

 be filed in Hillsborough County, Plaintiff re-filed the same complaint in St. Johns

 County, without notifying undersigned counsel of the re-filed case, despite undersigned’s

 counsel’s explicit request to be notified of any re-filed case. As intended, that led to a default

 against DBNTC in the re-filed case, which Segal is refusing to vacate. Ex. 2, Row 52.

          Similarly, on August 11, 2020, Segal filed a complaint against DBNTC in Pasco

 County based on a pending Pasco County foreclosure action. Ex. 2, Row 10. After the

 Pasco County court denied summary judgment and consolidated the action with the

 pending foreclosure action, Segal voluntarily dismissed the complaint. Ex. 2, Row 10.

 Twenty-four minutes later, Segal re-filed the complaint in Columbia County. Ex. 2, Row

 58. In the Pasco County case, Segal identified the plaintiff as “Inland Assets, LLC, as

 Trustee of the 4417 Rudder Way Land Trust.” Ex. 2, Row 10. To make detection of

 the second case more difficult, Segal identified the plaintiff in the re-filed case as “4417

 Rudder Way Land Trust, By: Inland Assets, LLC, Trustee.” Ex. 2, Row 58.

          Those cases are not isolated examples, but instead, are representative of Segal’s

 improper tactics throughout. See Ex. 2, Rows 1-4, 6, 9, 12, 13, 16, 17, 19, 24, 25, 28,

 30, 34, 35, 43, 51, 54, 70, 73-75. This Court and others have recognized the
                                                13
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 14 of 25 PageID 2110




 improprieties of Segal’s tactics, including obtaining defaults in new cases without

 providing any notice to defendant’s counsel of record, contrary to Florida law, and

 improperly re-filing these cases in new counties. See Case No. 8:21-cv-469-WFJ-TGW

 (M.D. Fla. Apr. 13, 2021) (“[Plaintiffs] and their lawyer Mr. Segal were litigating for

 several years with the same bank over the same land, in the same courthouse, with a

 similar cause of action… They were not at liberty to steal a march or sneak in a clerk’s

 default at the same time in a new, related case they informed no one about… Failure

 to alert fellow counsel before moving for a clerk’s default in this related suit with the

 same parties requires the default to be vacated.”); Case No. 2:21-cv-00047-SPC-NPM,

 Doc. 25 (M.D. Fla. Apr. 3, 2021); Pasco County Case No. 2020-CA-1437.

          Sanctions are appropriate for this type of improper conduct, including

 attempting to re-litigate the same issues in multiple forums, and for seeking defaults

 against defendants without providing notice to defendant’s counsel. For example, in

 Hayden v. Vance, 708 Fed. Appx. 976 (11th Cir. 2017), the Eleventh Circuit affirmed

 sanctions where the plaintiff attempted to relitigate the same issues and to attack a

 state court judgment by filing multiple complaints, explaining “that Plaintiff simply

 will not accept the state court judgment and keeps court shopping in the vain hope to

 find someone who will agree with him.” Id. at 978-79; see also Arunachalam v. Int'l Bus.

 Machines Corp., 989 F.3d 988, 997 (Fed. Cir. 2021) (“Even after the dismissal of her

 RICO claims against [defendants] in the District Court, [plaintiff] reasserted those

 same claims against [defendants] in another action in the U.S. District Court for the

 Northern District of California, further evidencing her vexatious and bad faith
                                            14
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 15 of 25 PageID 2111




 conduct.”); Carroll v. E One Inc, 893 F.3d 139, 152 (3d Cir. 2018); Fritz v. Honda Motor

 Co., 818 F.2d 924, 924–25 (D.C. Cir. 1987).

          The situation here is far worse than in Hayden or any other known case imposing

 sanctions. First, Segal has re-filed these identical lawsuits against DBNTC and BNYM

 over a dozen times, and not just once or twice. Second, Segal is not even trying to find

 a court “who will agree with him” and render judgment on the merits, because he’s

 shown that he has no desire to litigate these cases on the merits. Instead, he has

 resorted to litigating solely through unprofessional gamesmanship, including

 surreptitiously re-filing cases in new venues without providing any notice to the

 defendants or their counsel of record, for the sole purpose of trying to obtain default

 judgments. In other words, these are not genuine lawsuits, but rather, an abuse of the

 court system to commit a massive bank heist. It is hard to fathom how any conduct by

 an attorney could be more disturbing or more epitomize sanctionable conduct.

          E.     Segal’s complaints and filings in these cases were frivolous, were filed
                 in bad faith, and served to vexatiously multiply the proceedings.

          Segal’s identical complaints in these cases—and his entire theory for liability—

 merely recycles frivolous and nonsensical foreclosure “defenses” that Florida’s state

 courts have rejected in countless cases. See, e.g., HSBC Bank USA, Nat’l Ass’n v. Buset,

 241 So. 3d 882, 889-891 (Fla. 3d DCA 2018); Citibank, N.A. v. Olsak, 208 So. 3d 227

 (Fla. 3d DCA 2016). In short, Segal alleges that the defendants lacked standing to

 foreclose because “it was illegal for Defendant to own or hold the Notes,” even though

 Florida law is clear that they were entitled to foreclose (as they proved in the

                                             15
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 16 of 25 PageID 2112




 foreclosure cases) because they were in possession of the original promissory notes

 endorsed in blank. Id. On top of that, Segal attempts to turn his disagreement with

 well-settled Florida law on standing to foreclose into a RICO claim, despite failing to

 allege any of the necessary elements of a RICO claim. And, even assuming these

 complaints somehow stated a claim, they are still clearly barred by res judicata,

 collateral estoppel, and the litigation immunity privilege, and were compulsory

 counterclaims in the foreclosure cases.

          Also, as a reflection of the frivolousness of these cases, many of them, including

 this case, involve signed settlement agreements between the parties, expressly releasing

 plaintiff’s “claims.” See e.g., Ex. 2, Rows 36, 40, 56, 57. On January 28, 2019, Plaintiff

 and Defendant entered into a Settlement Agreement and Release of Claims, which

 broadly released all claims relating to the Foreclosure Action, the Property, or the

 mortgage, including the precise claims that form the basis for this new lawsuit. Doc.

 15-7. The Settlement Agreement is between Plaintiff and Defendant, and it specifically

 identifies counsel for each party, including Segal who signed as the attorney for

 Plaintiff, along with disbarred attorney Mark Stopa who signed as the principal for

 Plaintiff, so there could be no denying that either Plaintiff or its counsel are aware of

 the Settlement Agreement. Id. Pursuant to the Settlement Agreement (¶ 3C), on March

 14, 2019, the court entered an Agreed Order Vacating Final Judgment of Foreclosure,

 Dismissing Action, and Discharging Lis Pendens. Doc. 15-8. In addition, pursuant to

 the Settlement Agreement (¶ 3D), the Defendant recorded a Satisfaction of Mortgage.

 Doc. 15-9. As a result, the Foreclosure Judgment was vacated, the foreclosure sale
                                              16
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 17 of 25 PageID 2113




 never occurred, and title never transferred as a result of the Foreclosure Action, and in

 fact, the mortgage itself has been satisfied and released. Thus, to be clear, not only has

 this particular Plaintiff released the exact claims that form the basis for this meritless

 suit, but in fact, the entire suit challenges an event—an allegedly improper foreclosure

 sale that allegedly deprived Plaintiff of title—that never even occurred. In fact,

 Plaintiff—who continued to own the Property, free and clear of the mortgage—later

 sold the Property to a third party in July 2019 for $260,000 (i.e., fair market value),

 which further demonstrates the frivolousness of Plaintiff’s “claims.” Doc. 15-10.

          Although these cases do not get litigated on the merits, some courts have

 nevertheless commented on them, including this Court and state court judges who

 refused to enter default judgments. See, e.g., Charlotte County Case No. 20000747CA

 (denying motion for summary judgment after default, sua sponte, because, among

 other reasons, “[t]he allegations of the two counts fail to state a cause of action,” and

 “[t]his case appears to be an improper collateral attack on two other actions”); see also

 M.D. Fla. Case No. 8:21-cv-00626-SPF, Doc. 21 (Apr. 30, 2021) (granting unopposed

 motion to dismiss on the merits because the Court has “carefully reviewed the

 allegations of Plaintiffs’ Complaint and the arguments made in Defendant’s Motion

 to Dismiss, and the Court finds that Defendant’s arguments are meritorious”); Case

 No. 8:21-cv-000752-MSS-CPT, Doc. 25 (N.D. Fla. Mar. 29, 2021) (“The complaints

 in each case are fundamentally identical except for the quintessential variables of the

 plaintiff and property. But these facts are virtually irrelevant to the legal claims as

 currently pled. Indeed, the allegations as to the supposed fraudulent behavior in each
                                            17
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 18 of 25 PageID 2114




 of the underlying foreclosure actions is generalized and not case specific.”); Case No.

 2:21-cv-00040-SPC-NPM, Doc. 26 (M.D. Fla. Mar. 1, 2021); Case No. 2:21-cv-00037-

 SPCNPM, Doc. 30 (M.D. Fla. Mar. 1, 2021); Case No. 2:21- cv-00042-SPC-NPM,

 Doc. 31 (M.D. Fla. Mar. 1, 2021); 2:21-cv-00039-SPC-NPM, Doc. 24 (M.D. Fla. Mar.

 1, 2021); 2:21-cv-00038-SPC-NPM, Doc. 29 (M.D. Fla. Mar. 1, 2021); 2:21-cv-00009-

 SPC-NPM, Doc. 30 (M.D. Fla. Mar. 1, 2021).

          Obviously these complaints were never intended to be litigated on the merits.

 In fact, as discussed above, Segal voluntarily dismissed these cases if the defendant

 appeared before default was entered. Supra, § III.D. Never once did Segal attempt to

 prosecute the merits of a case after defense counsel appeared. But the fact that these

 frivolous complaints were filed in the first place merits sanctions, because knowingly

 pursuing frivolous claims, on its own, warrants sanctions against Segal under the

 courts inherent authority. See Peer v. Lewis, 571 Fed. Appx. 840, 843 (11th Cir. 2014);

 see also Arunachalam v. Int'l Bus. Machines Corp., 2021 WL 772260 (Fed. Cir. Mar. 1,

 2021); Eldredge v. EDCare Mgmt., Inc., 766 Fed. Appx. 901, 905 (11th Cir. 2019); Terra

 Partners v. Rabo Agrifinance, Inc., 504 Fed. Appx. 288, 290 (5th Cir. 2012); Maid of the

 Mist Corp. v. Alcatraz Media, LLC., 446 Fed. Appx. 162, 164-65 (11th Cir. 2011); Torres

 v. City of Orlando, 264 F. Supp. 2d 1046, 1053 (M.D. Fla. 2003); McLaughlin v. Bradlee,

 602 F. Supp. 1412, 1417 (D.D.C. 1985), aff'd, 803 F.2d 1197 (D.C. Cir. 1986).

          Here, Segal—who is an experienced foreclosure defense attorney, and therefore

 well aware that these foreclosure “defenses” are not supported by Florida law, and



                                            18
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 19 of 25 PageID 2115




 obviously fail to establish a RICO claim—has knowingly filed identical frivolous

 complaints in each of these cases. That alone merits sanctions.

          Separately, Segal’s scheme was based on frivolous motions for summary

 judgment and improper “affidavits” in support. Because the “damages” alleged in the

 complaints are not liquidated, the defendants were still entitled to a trial on the amount

 of damages, after proper notice to the defendants, despite the defaults. See Fla. R. Civ.

 P. 1.440(c); MacDonnell v. U.S. Bank N.A., 293 So.3d 585, 589 (Fla. 2d DCA 2020).

 Therefore, it was improper for Segal to obtain these default judgments through

 motions for summary judgment. Furthermore, these “affidavits”—which merely state

 that someone reviewed Realtor.com or Zillow.com—were still inadmissible and

 insufficient to establish any damages. See, e.g., Charlotte County Case No.

 20000747CA (sua sponte order denying motion for summary judgment because,

 among other reasons, “[t]he affidavit of damages is insufficient under Florida law,”

 and “the damages in this case are unliquidated so any trial must be noticed as a jury

 trial”); see Fla. R. Civ. P. 1.510; Fla. Dep’t of Fin. Servs. v. Associated Indus. Ins., 868 So.

 2d 600, 602 (Fla. 1st DCA 2004). Obviously, trying to prove at trial that these shell

 companies, who purchased these properties subject to senior lien foreclosure cases for

 pennies on the dollar, incurred actual damages in these frivolous cases likely would

 have been impossible. It also would have exposed Segal and his “client” to obvious

 risks and sanctions, including perjury. Presumably that is why the “affidavits” do not

 reference “damages” whatsoever, or even attempt to explain how the plaintiff was



                                               19
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 20 of 25 PageID 2116




 injured. In reality, each of these motions and affidavits were improper and filed in bad

 faith for the sole purpose of obtaining default judgments for exorbitant amounts.

          In addition, once the defendant discovered the lawsuit and appeared after a

 default was entered, Segal engaged in a ruthless campaign in the state courts of filing

 baseless motions that served to multiply the proceedings. In response to the defendant

 appearing in the case and moving to quash service and vacate the defaults (after Segal

 refused to agree to vacate the defaults), Segal immediately responded by filing baseless

 motions for disqualification and for sanctions in the state courts, simply because

 defendants were moving to vacate the default. See also, e.g., Doc. 1-9 (Segal’s motion

 to strike motion to quash and for sanctions), Doc. 33 (order denying same). And in the

 federal courts, he filed unsupported motions for remand and oppositions to

 defendants’ motions to vacate defaults, including failing to even address the fact that

 these defaults all need to be vacated because defendants had a good faith basis for not

 responding to the summonses and complaints that they never received. See Docs. 3,

 21; see also Doc. 35 (motion to stay adjudication of motion to quash pending discovery,

 even though no discovery was pending and motion to quash had been resolved).

          Then, after refusing to agree to vacate the defaults, and forcing defendants to

 heavily litigate the validity of the defaults and the service issues, Segal would often fail

 to even respond to defendants’ motions, including many of defendants’ motions before

 this Court. For example, Segal made clear during meet and confers that he opposed

 Defendant’s Motion to Dismiss, filed on April 8, 2021, but as expected, he failed to

 timely respond to the motion, further evidencing that Segal does not intend to litigate
                                             20
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 21 of 25 PageID 2117




 these cases on the merits. See also, e.g., Ex., 2, Rows 1, 13, 26, 40, 42, 53, 65, 66, 67, 68

 (orders granting motions to vacate and dismiss due to Segal’s failure to respond).

          This type of conduct—which requires his adversaries and the courts to

 needlessly engage in extensive work to obtain the same results that defendants are

 seeking from the outset—is another clear example of vexatiously multiplying the

 proceedings, and it merits sanctions. See, e.g., Fritz v. Honda Motor Co., 818 F.2d 924,

 924–25 (D.C. Cir. 1987) (affirming sanctions and attorney’s fees against plaintiff’s

 counsel under court’s inherent authority and 28 U.S.C. § 1927 where district court

 found that plaintiff’s counsel “repeatedly took actions which required [defendant] to

 expend unnecessary time and money, even though he had no intention of pursuing

 this litigation in federal court,” and specifically, that he “refused to dismiss the

 complaint voluntarily after being informed by defendants’ counsel that service of

 process … had been defective, thereby forcing [defendant] to file a motion to dismiss

 to which [plaintiff’s counsel] made no opposition”).

          Segal’s complaints, and most of his motions, filings and other litigation conduct,

 were frivolous, filed in bad faith, objectively unreasonable, and served to vexatiously

 and unreasonably multiply the proceedings. Accordingly, sanctions are proper.

          F.     Segal intentionally failed to serve defendants with court filings,
                 contrary to his certificates of service, as doing so would have defeated
                 his entire scam.

          Segal’s entire scheme depended on DBNTC and BNYM not receiving any

 notice of these cases whatsoever, including any of his court filings. But at the same

 time, Segal had to include certificates of service on his court filings in order to obtain
                                              21
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 22 of 25 PageID 2118




 default judgments. The record in these cases, which includes dozens of signed

 affidavits from DBNTC and BNYM, confirms that they received none of Segal’s

 filings. But it also confirms that they routinely received and responded to the court

 filings that were mailed by the courts. Obviously there is only one explanation.

          For example, in one of the cases against DBNTC handled by undersigned

 counsel, DBNTC only learned of the action because the state court—not Segal—mailed

 DBNTC a notice of an upcoming hearing on Segal’s motion for summary judgment.

 N.D. Fla. Case No. 1:21-cv-00028-AW-GRJ, Doc. 6-2. As detailed in DBNTC’s

 affidavit in that case (id.), the court’s notice of hearing was mailed to DBNTC at 60

 Wall Street, New York, NY, so it took about ten days before DBNTC actually received

 it on March 1, 2021—after it was received in New York and then routed by mail from

 New York to California where DBNTC’s main office is located. Id. That is the very

 first time DBNTC learned of that particular case. Id. After learning about the case,

 DBNTC diligently searched its records for “any court filings by plaintiff George

 Widunas in the State Court Action, including the summons, complaint, or any of

 plaintiff’s motions or notices filed in the State Court Action prior to March 1, 2021,

 including relating to, leading to and concerning entry of the default against DBNTC,

 but no such records were located (except for the court’s Notice of Hearing at Exhibit

 1 received on March 1, 2021).” Id. In response to receiving this one notice, DBNTC

 immediately retained counsel to defend the case. Id., Doc. 6.

          Likewise, in one of the cases against BNYM handled by undersigned counsel,

 BNYM only learned of the action because the state court—not Segal—mailed BNYM a
                                           22
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 23 of 25 PageID 2119




 final default judgment. See M.D. Fla. Case No. 8:21-cv-00626-SPF, Doc. 22-4

 (BNYM’s affidavit, filed in Taylor County Case No. 20-CA-380). BNYM’s affidavit

 explains that BNYM first learned of the case on December 9, 2020, when it received

 a copy of the judgment—in an envelope mailed by the court from Tallahassee, but

 addressed by Segal—that was improperly addressed to “2400 Greenwich St., New

 York City, NY 10286.” Id. The envelope and enclosure were scanned and logged by

 BNYM that same day, and the matter was promptly referred to legal counsel.

          Ultimately, the affidavits in these cases show that (1) DBNTC and BNYM

 receive mail that is actually sent to them (even at the 60 Wall Street address for

 DBNTC, a building housing multiple distinct Deutsche Bank entities that has been

 closed since March 2020 due to the COVID-19 pandemic, and even if slightly

 misaddressed for BNYM), (2) they each diligently act upon legal documents that they

 receive (even a form notice of hearing that does not provide any substantive

 information, and a default judgment that does not contemplate further proceedings),

 and (3) they never received any of Segal’s court filings in these cases. 5

          Those facts—documented in dozens of affidavits—are clear from the record and

 speak for themselves. And frankly, given his other improprieties and efforts to evade

 detection, it would have been surprising if Segal had mailed his court filings to the

 defendants. Doing so would have prevented him from achieving his sole objective—


 5
   Interestingly, it appears that Segal’s mail may be handled by disbarred attorney Mark Stopa. See, e.g.,
 M.D. Fla. Case No. 2:21-cv-00080-SPC-NPM, Doc. 24 (Stopa’s affidavit attesting that Stopa
 “personally mailed” the response letter to CT Corp that was signed by Segal, with attorney Lazenby’s
 letterhead, even though Segal had never formally appeared).
                                                    23
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 24 of 25 PageID 2120




 obtaining default judgments. But failing to mail court filings to parties, contrary to

 signed certificates of service, is sanctionable. See, e.g., Jade Winds Ass’n, Inc. v. Citibank,

 N.A., 63 So. 3d 819, 822 (Fla. 3d DCA 2011); R. Regulating Fla. Bar 4-3.5.

          Accordingly, based on the totality of Segal’s actions in these cases, as well as

 his individual improper tactics, sanctions and attorney’s fees should be awarded.

 IV.      MONETARY AND NON-MONETARY SANCTIONS REQUESTED

          WHEREFORE, Defendant respectfully requests the following relief:

          1.     An award of Defendant’s reasonable attorney’s fees and costs incurred in

 defending this action, jointly and severally against attorney Lee Segal a/k/a Lior Segal

 and his firm, Segal & Schuh Law Group, P.L. Pursuant to Local Rule 7.01(b)(2),

 Defendant estimates its attorney’s fees and costs to be approximately $45,000.00.

          2.     An order requiring Lee Segal a/k/a Lior Segal to disclose all known

 lawsuits filed against DBNTC and BNYM that are not listed on Exhibit 2. These cases

 have been extremely difficult to locate, requiring hundreds of hours of research, and

 continue to be discovered. On March 9, 2021, after numerous requests, Segal

 personally confirmed to undersigned counsel that the Widunas case discussed above,

 and discovered on March 1, 2021 (Ex. 2, Row 31), was the final case involving Segal

 against DBNTC and BNYM in which the defendant had not appeared. But within the

 past few weeks, DBNTC discovered yet another one of these cases, filed in Suwannee

 County, which is one of multiple counties where court filings are not electronically-

 accessible (Ex. 2, Row 64). In that case, Segal obtained a default final judgment against

 DBNTC on January 27, 2021 in the amount of $805,708.50. Undersigned counsel
                                               24
 QB\68197493.2
Case 8:21-cv-00624-WFJ-AEP Document 57 Filed 05/04/21 Page 25 of 25 PageID 2121




 recently appeared in that case, which Segal failed to disclose. Ordering this non-

 monetary relief is important, and imposes a minimal burden on Segal.

          3.     Any additional and further relief that this Court deems just and proper.

                           LOCAL RULE 3.01(g) CERTIFICATION

          Undersigned counsel certifies that Defendant has conferred with Plaintiff’s

 counsel, Lee Segal, including by telephone on April 21 and May 4, 2021 in a good

 faith effort to resolve the issues raised in this motion and have been unable to do so.

                                                  QUARLES & BRADY LLP

                                                  By: /s/ Joseph T. Kohn
                                                      Joseph T. Kohn
                                                      Florida Bar No. 113869
                                                      Benjamin B. Brown
                                                      Florida Bar No. 13290
                                                      1395 Panther Lane, Suite 300
                                                      Naples, FL 34109
                                                      239/659-5026 Telephone
                                                      joseph.kohn@quarles.com
                                                      benjamin.brown@quarles.com

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was filed on May 4, 2021, using the

 CM/ECF e-filing system, and a true and correct copy was served on Plaintiffs’

 counsel, Lee Segal, Esq., Segal & Schuh Law Group, P.L., 18167 U.S. Hwy 19 N.

 Suite 100, Clearwater, FL 33764, lee@segalschuh.com.

                                                   /s/ Joseph T. Kohn
                                                   Joseph T. Kohn




                                             25
 QB\68197493.2
